Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128910                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  DEBORAH TUCKER, Personal Representative                                                                            Justices
  of the Estate of JAMIE LYNN JENKINS,
                 Plaintiff-Appellant,
  v        	                                                       SC: 128910
                                                                   COA: 251771
                                                                   Jackson CC: 01-003518-NZ
  MEIJER, INC. and GLENN MEYERS,

             Defendants-Appellees, 

  and
  WENDY ADAMS, TOM TINKLEPAUGH,

  LAURIE JACOBS, JOHN DOE, employees and 

  agents, and JANE DOE, employees and agents, 

                Defendants. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the May 5, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           d1219                                                              Clerk